 PHALO PLASTICS CORPORATION503Phalo Plastics CorporationandUnited Steelworkers of America,AFL-CIO,Petitioner.Case No. 1-RC-5396.March 31, 1959SUPPLEMENTAL DECISION,DIRECTION,AND ORDERUpon investigation of challenges to ballots sufficient in number toaffect the results of the election held herein,the Regional Directorissued and duly served upon the parties his report on challengedballots, a copy of which is attached hereto, in which he found, con-trary to the Petitioner's contention,that four of the challenged voterswere not supervisors,and recommended that the challenges to theirballots be overruled and the ballots be opened and counted.As hewas unable to determine the status of the remaining five challenges,he recommended that, if necessary,a hearing be directed to resolveissues with respect thereto.The Petitioner filed timely exceptionsto the Regional Director's report.The Board1has considered the report and the exceptions, andhereby adopts the findings and recommendations of the RegionalDirector,with the modifications and additions below.The Petitioner,in its exceptions,submitted evidence that Bondi,Grant,Watt, andGaudette,whom the Regional Director,as aboveindicated,found to be within the unit, regularly attended weeklymeetings of supervisors,and that therefore a hearing was necessaryto resolve the issue as to their supervisory status.However, suchevidence,in our opinion,would be insufficient to warrant reversalof the Regional Director'sfindings as to these challenges.As thePetitioner did not otherwise advance any independent evidence tocontradict his findings,we conclude that a hearing on such issuewould serve no useful purpose. Cf.The Hertner Electric Company,116 NLRB 979, 981.As to.Floorladies Glatki and Legare,the Regional Director foundthe evidence insufficient to determine whether or not they weresupervisors and therefore recommended that, if necessary,the issuebe resolved by a hearing.Floorladies,however, were excluded fromthe unit by stipulation of the parties.The Board has a well-estab-lished policy of honoring concessions made in the interest of ex-peditious handling of representation cases in general.If, afteran election,the Board were to permit parties to a representationproceeding to repudiate their evidence on unit questions and givethem an opportunity to substitute other evidence,which was reason-ably available at the time of the original hearing, there would beno finality to such proceedings.As the only evidence presented onPursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated itspowers in connectionwiththis caseto a three-member panel [Members Rodgers, Bean,and Fanning].123 NLRB No. 61. 504DECISIONSOF NATIONAL LABOR RELATIONS BOARDthis issue was available at the time of the original hearing, and asthe stipulation does not contravene any Board policy or statutoryproscription, the Board finds that the parties, for the purposes ofthe election, are bound by their stipulation.Therefore, withoutpassing upon the question of whether or not they in fact arenot supervisors, we sustain the challenges to the ballots of Glatkiand Legare.Cf.Stanley Aviation Corporation,114 NLRB 178;Consolidated Retail Stores, Inc., d/b/a Bon Marche,118NLRB1621,1624.[The Board directed that the Regional Director for the FirstRegion shall, within 10 clays from the date of this decision, openand count the ballots of employees John L. Bondi, Elmer L. Grant,Arthur C. Watt, and Clement A. Gaudette, the challenges to whichhave been overruled herein, and serve upon the parties a revisedtally of ballots, including therein the count of said ballots.][The Board ordered that in the event the revised tally of ballotsindicates that the results of the election are not determinative, thecase be referred to the Regional Director for the First Region forthe purpose of arranging a hearing before a hearing officer to resolvethe issues raised by the challenges to the ballots of George H. Le-Page, Ralph W. Darling, and Arthur D. Cunningham.]REPORT ON CHALLENGED BALLOTSPursuant to a Decision and Direction of Election dated November 21, 1958,the Regional Director, on December 19, 1958, conducted an election among cer-tain employees of the Employer.The tally of ballots cast at said election is asfollows:Approximate number of eligible voters ------_364----------------------Void ballots----------------------------------------------------1Votes cast for Petitioner ----------------------------------------- 165Votes cast against participating labor organization --------------------160Valid votes counted --------------------------------------------- 325Challenged ballots ---------------------------=------------------9Valid votes counted plus challenged ballots -------------------------- 334The challenges being determinative of the results of the election, the RegionalDirector, pursuant to Section 102.69 of the Rules and Regulations of the Board,Series 7, has caused an investigation to be made and makes this his report thereon.'Petitioner challenged the ballots of John L. Bondi, Elmer L. Grant, Arthur C.Watt, Clement A. Gaudette, George H. LePage, Ralph W. Darling, Arthur D.Cunningham, Joan Glatki, and Blanche A. Legare on the grounds that they aresupervisors as defined in the Act.2Investigation reveals: 3John L. Bondi and Elmer L. Grant are classified as setup men while Arthur C.Watt is classifiedas anexpediter.All work on the first shift in the cord setiNo objections were filed to conduct affecting results of the election.The names of only Joan Glatki and Blanche Legare appeared on the eligibility listfurnished by Employer.The Employer states that the names of the remaining seven wereomitted since Employer was un'familiar with criteria which determine supervisors as de-fined in the Act and therefore was undecided as to their status.3 Petitioner contends that all or nearly all of the challengees attend a supervisors'meeting which is held regularly every Friday afternoon.Credible testimony from theEmployer is that no such meetings occur at this time. The Employer does state that PHALO PLASTICS CORPORATION505department under Leroy Laig and Arthur Fortin.All are hourly rated and receive$1.85 hourly.They punch the timeclock, are paid for evertime and docked forabsence, and receive the same benefits as do other production employees.Gen-erally, the duties of Bondi, Grant, and Watt are similar in that all are expected tofacilitate production processes in that section of the department wherein they work.Bondi sets up machinery and equipment in the cutting operation of the depart-mentwhich has four machines for which he is, responsible.He also changesreels of wire and moves racks of wire to another department and repairs ma-chinery if the breakdown is of a minor nature.Grant sets up and services 13 small molding machines and changes and re-builds dies that are necessary to the machines.He also gives job cards to em-ployeeswhich have previously been prepared by Laig and given to Grant byFortin.Watt services a section of about 14 employees who operate molding machines.He is responsible for material movement to and from these machines and formachine control settings and makes sure that the quality of the product is con-sistentwith standards.He also receives job cards with the type of work andmachine already assigned and in turn gives these cards to the operators.No evidence is presented or adduced to indicate that the jobs of Bondi, Grant,or Watt embrace any of the characteristics of a supervisor as defined in the Act.While, in the case of Grant and Watt, they do pass job cards to the employees,these assignments are predetermined and neither Grant nor Watt contributes orparticipates in this predetermination.Therefore, the Regional Director concludes that Bondi, Grant, and Watt are notsupervisors as defined in the Act and recommends that the challenges to theirballots be overruled.Clement A. Gaudette is classified as head electrician.He is hourly paid,punches the timeclock, is paid for overtime and docked for absence, and receivesthe same benefits as do other production employees.Gaudette reports to PlantSuperintendentMcQuiston as does also Roger Gaudette, another electrician whoworks on his own and with and assisting Clement Gaudette. Their work has to dowith the installation, repair, and maintenance of the electrical equipment in theplant and they are the only ones so employed.Clement Gaudette receives an hourly rate of pay about 25 percent above thatof Roger Gaudette but he has no authority to discipline Roger Gaudette nor, intheir relationship, are any of the characteristics present upon which to concludethat Clement Gaudette is a supervisor as defined in the Act.Rather, it appearsto the Regional Director that more appropriately the relationship can be con-sidered as journeyman-helper or senior and junior. It is the conclusion of theRegionalDirector that Clement Gaudette is not a supervisor as defined in theAct and it is recommended that the challenge to his ballot be overruled.George H. LePage, Ralph W. Darling, and Arthur Cunningham are employedas "foremen" or "group leaders" in the extrusion department on the first, second,and third shifts, respectively.The department complement of personnel is 9-10on each shift including 7 machine operators whose hourly rate is $1.85.A de-partmental superintendent, St. Jean, is in charge of all shifts of the extrusiondepartment along with the spooling and shipping groups to the number of 12who work only on the first shift. St. Jean also functions as a tooling engineer,maintaining and designing new extrusion equipment.LePage, Darling, and Cunningham are hourly paid, punch a timeclock, andare docked for absence and paid for overtime.They receive the same benefitsas other eligible employees.Their hourly rate is $2.25 per hour.All are senioremployees and at one time were extruder operators but, according to St. Jean,"as we grew, we decided we needed group leaders to oversee production methodsand to seethat these boys we hired without experience became qualified operators."According also to St. Jean, production orders come from the main office tohis office and there the jobs are separated to each extrusion machine.There is ashop assignment board for each machine and St. Jean, with an office man, setsup a 30- to 36-hour advance schedule for each machine, the group leaders passingmanagement meetings of supervision are held regularly on Tuesdays but that none of 'thechallengees have ever attended such meetings.Some of the challengees, however, doattendmonthly safety meetings,the sole topic of the discussion thereat being plantsafety measures. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the jobs as scheduled to the operators or the operators may take the job cardsthemselves.According to Plant Superintendent McQuiston, St. Jean, and the group leadersthemselves, they hand out these work assignments as prearranged, make surethere are the necessary tools to run the job, check raw materials for quantity andaccording to card specification, assist in setting up, pick out dies, check the ma-chines, and cause operators to correct any defect, etc. It is said that no authorityrestswith the group leaders, that theirs isa routineactivitywith all authorityexistingprimarily and entirely with St. Jean.St. Jean has an office in sight of the extrusion department but there is a ques-tion as to how much time he spends in the office and with other duties and howmuch time he spends on the extrusion floor.He leaves the plant between 5 and6 p.m. daily.While there is a second shift superintendent, LeBaire, he has noauthority over extrusion.On the third shift, the extrusion, braiding, shielding,and lacquering departments operate, the latter three under a group leader, Sheeran.Thus, at least from 5 to 6 p.m. through the third shift which ends at 7 a.m., Darlingand Cunningham are in departmental chargein loco.Darling says that afterSt. Jean leaves, he has charge of the smooth operation of the department until11 p.m. when Cunningham takes over.McQuiston says that there is no third-shift supervision apart from Sheeran and Cunningham who are responsible tosome extent for reporting irregularities both in personnel and equipment.According to Petition's affiants, LePage, Darling, and Cunningham performlittleor no manual work, assign jobs, act as clearing agents for all departmentalproblems, consider themselves as "bosses," and are so considered by plant per-sonnel.Joan Glatki and Blanche Legare are known as floorladies 4 or floorgirls by thosewith whom they work. Both work the 2:30-11 p.m. shift, Glatki in assemblydepartment and Legare in cord set, the departments having some 60 and 40 girls,respectively.The second shift is supervised by the night superintendent, LeBaire,who also supervises the braiding and shielding operation.First-shift cord set operations of about 60 employees are, as previously stated,in charge of Laig, assisted by Fortin.First-shift assembly operations are in chargeof Regis Breault, assisted by Robert McClure and Richard Meyers.There isthus on the first shift an intervening authority between superintendency andfloorladies, which condition is not present for all or a large portion of the secondshift, and all of the third shift.Both Glatki and Legare are hourly paid, punch a timeclock, are paid for over-time and docked for absence, and receive the same benefits as do the productionemployees.Glatki receives $1.40 and Legare $1.35 hourly.Both assembly andcord set departments are on incentive and the earnings of the employees thereinin substantial percentage equal or exceed these hourly rates.The work of the floorladies is described by McQuiston as routine and includesthe physical transportation of production units from one operation to another;interpretation of specifications as related to correct performance of individualbench operations; some inspection responsibility; some set-up of jigs and fixtures;and check of production records for reasonable accuracy.They hand out jobcards although on the basis of the predetermined schedules.The Employer statesthat no authority for personnel action or responsible assignment rests with eitherGlatki or Legare.Petitioner's affiants aver that Glatki and Legare give out the work and instructemployees in the performance of the work; shift employees from one job toanother; canvass girls as to their unemployment compensation status as a basisfor layoff, approve timecards for downtime, etc.In the opinion of the Regional Director, sufficient doubt exists as to the actualstatus of LePage, Darling, Cunningham, Glatki, and Legare to warrant develop-ment of a full record as a basis for determination by the Board as to whether theyare or are not supervisors as defined in the Act, if count of their ballots is necessaryto the conclusiveness of the election.[Recommendations omitted from publication.]4 Floorladies were excluded from the unit by stipulation of the partieson grounds thatthey weresupervisorswithin themeaning ofthe Act.However, Glatki, Legare,and thetwo first-shift floorladies were included on the eligibility list.The latter(Severy andPusa) voted withoutchallenge.